Citation Nr: 1711778	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  11-29 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Veteran represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to December 1983.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that while the Veteran initially requested a hearing via videoconference, the Veteran contacted the RO in June 2012 and withdrew this request.  

In May 2014, the Board remanded the case to the RO for further development and adjudicative action.

After the May 2014 Board remand, the RO granted service connection for a tinnitus disability in an April 2015 decision.  As there remains no case or controversy regarding the claim for entitlement to service connection claim for a tinnitus disability, that issue is no longer in appellate status.

The issue entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a correspondence received at the RO in September 2015, and prior to the promulgation of a decision in the appeal, the Veteran's representative requested to withdraw the issue of entitlement to service connection for hearing loss from appellate status.

2.  Resolving reasonable doubt in favor of the Veteran, there is credible evidence the Veteran experienced symptoms consistent with sleep apnea during service, he has a current diagnosis of obstructive sleep apnea, and a private opinion medically related his current diagnosis to his in-service symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal as to the issue of entitlement to issue service connection for hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a), 3.321 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a September 2015 correspondence, the Veteran's representative requested withdrawal of the Veteran's claim for entitlement to service connection for hearing loss, citing to 38 C.F.R. § 20.204.  

Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for hearing loss and the claim is therefore dismissed.


II.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by a letter in October 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment.  He was also afforded a VA examination in October 2014.  This examination is adequate because the examiner discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The agency of original jurisdiction (AOJ) substantially complied with the May 2014 remand orders, namely to schedule the Veteran for VA examinations for his claims, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

The Board notes that additional evidence has been submitted since the most recent supplemental statement of the case (SSOC), issued in April 2015.  However, this evidence is cumulative of the record and therefore it is not necessary to remand the Veteran's claims to issue a new SSOC adjudicating this evidence. 

III.  Service Connection

The Veteran seeks entitlement to service connection for sleep apnea.  
 
Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Sleep Apnea

The Veteran claims entitlement to service connection for sleep apnea.  

Treatment notes from June 1996 indicate that the Veteran experienced sonorous snoring and nasal obstruction.  In April 1997 he underwent septal reconstruction to repair a nasal obstruction of the upper airway, and sonorous snoring.   

The Veteran's ex-spouse submitted a statement in March 2010 providing information on the Veteran's service connection claims.  She stated that she had never heard the Veteran snore or experience respiratory trouble while sleeping before he entered service.  She reported that the Veteran did snore and experience other respiratory difficulty in the middle of the night when she joined him in the Philippines during his service.  She stated that the Veteran "would snore, quit breathing, gasp, and choke" while sleeping.  She reported that he did not have this problem before service and that it persisted after the Veteran left service.  The Veteran also provided a statement in June 2010.  He wrote that he never had a problem with sleep before he traveled to the Philippines during his service.  He reported that his ex-wife and roommates mentioned his symptoms to him.  The Veteran stated that he did not seek help for this problem until the 1990's due to insurance costs.  He reported that he was diagnosed with sleep apnea by Dr. S.R. who did surgery on his nose and throat.  He noted that he wears a C-Pap machine for this condition.  

VA performed a sleep disorder examination on the Veteran in October 2014.  The VA examiner diagnosed the Veteran with obstructive sleep apnea.  The VA examiner noted the Veteran reports sleeping difficulty, snoring, and daytime tiredness and dated his diagnosis with sleep apnea to 2004.  However, the VA examiner opined that it is less likely than not that his sleep apnea was incurred in or caused by the Veteran's service.  The VA examiner explained that the Veteran's 2004 diagnosis came 21 years after his service without evidence of sleep apnea in service.  Further, the VA examiner pointed out that the Veteran's lay statements of snoring and gasping in-service are not necessarily related to his sleep apnea, as they are symptoms of many conditions.  The VA examiner explained that the time gap between the Veteran's in-service symptoms and his diagnosis is too long for lay statements to relate the two.  

A September 2015 opinion from A.C., registered nurse, followed her evaluation of the Veteran's sleep apnea.  A.C. noted the Veteran's lack of in-service treatment for sleep apnea and his April 1997 surgery to try to address this condition.  Continued symptoms despite this surgical intervention led to a November 2004 sleep study and C-Pap therapy.  A.C. evaluated the Veteran's claims file and disagreed with the conclusion of the October 2014 VA examiner.  The VA examiner noted the Veteran's symptoms met two of the indicators of sleep apnea during service, namely snoring and awakening and frequent daytime sleepiness.  The VA examiner explained that sleep apnea often goes undiagnosed, that it is typically undetected during physicals, and that most people are unaware they have it as it is occurs during sleep.  The VA examiner pointed out that sleep apnea can exist for years before diagnosis.  The VA examiner admitted that it is impossible to determine the exact date of onset of the Veteran's sleep apnea, but pointed out that the symptoms began in service.  Based on the evidence of record, A.C. concluded that it is at least as likely as not that the Veteran's sleep apnea was present during military service.  

After review of all the evidence of record, lay and medical, the Board finds that the evidence of record demonstrates that the Veteran has currently diagnosed obstructive sleep apnea.  Pursuant to the May 2014 Board remand, the Veteran was afforded a VA sleep apnea examination in October 2014.  At that time, the VA examiner diagnosed the Veteran with obstructive sleep apnea.  A private opinion from A.C. in September 2015 confirmed this diagnosis.  Accordingly, the first Shedden element is demonstrated.

There is no evidence in the service treatment records (STRs) of symptoms or treatment consistent with sleep apnea.  However, both the Veteran and his ex-spouse provided statements dating the onset of his snoring and other respiratory difficulties to service.  There is no reason to doubt the credibility of these statements.  The statement from the Veteran's ex-spouse is especially probative as she noted that he did not exhibit these symptoms before his service, but exhibited them during service and thereafter.  Further, A.C. noted that the symptoms the Veteran reported are consistent with sleep apnea and should have triggered a sleep study.  Based on the credible evidence of snoring and gasping in-service, the Board finds that there is sufficient evidence of an in-service event or injury.  Accordingly, the second Shedden element is demonstrated.

The Board is now left to consider whether there is sufficient evidence of a nexus between the Veteran's current disabilities and his service.  There are both favorable and unfavorable medical opinions for the Veteran's sleep apnea.  

As noted above, the VA examiner concluded that the Veteran's sleep apnea is less likely as not related to his service.  Yet the VA examiner did not note or consider treatment notes from 1996 and 1997 describing symptoms consistent with sleep apnea and premised the opinion partly on a 21 year gap between the Veteran's service and his diagnosis.  Further, the VA examiner opined that lay statements are not sufficient to relate his in-service symptoms to a later diagnosis when there is such a long time gap.  The Board is aware of no such legal or medical principle, and indeed, the proposition that lay evidence of symptoms is competent to support a later diagnosis is well-accepted.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  While the VA examiner could have discounted the lay statements for other reasons, simply citing the passage of time without further explanation is an inadequate reason.

In contrast, the opinion of A.C. addresses the evidence from 1996 and 1997, and the lay statements of record.  A.C. noted that the Veteran's reports of in-service symptoms are consistent with clinical indicators suggesting sleep apnea and should have triggered a sleep study.  While A.C. noted that it is impossible to pinpoint an exact date of onset, A.C. did point out that the Veteran's symptoms began in service, suggesting onset during service.  

The Board notes that the VA examiner failed to address all the evidence of record, premised the opinion on an incorrect statement of the facts, improperly dismisses the lay statements of record, and provided insufficient reasoning to support the ultimate opinion.  On the other hand, A.C.'s opinion addresses all the relevant evidence, discusses in depth the clinical signs of sleep apnea, and evaluates the lay statements of record.  As such, the Board finds the opinion of A.C. more persuasive.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

While A.C.'s opinion does not explicitly find an etiological relationship between the Veteran's sleep apnea and his service, the opinion states his symptoms first manifested in service and that these symptoms are related to his current diagnosis.  Combined with the statement of the Veteran's ex-spouse dating his symptom onset to service, the Board finds sufficient evidence of a nexus.  Therefore, the Board will resolve doubt in the Veteran's favor and find that service connection for the Veteran's sleep apnea is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 



ORDER

The claim of entitlement to service connection for hearing loss is dismissed.

Entitlement to service connection for sleep apnea is granted.  


REMAND

The Veteran claims entitlement to service connection for a right knee disability.  The Board previously remanded this claim in May 2014 to obtain a VA examination that addressed the conflicting evidence of record.  Specifically, the July 2010 VA examiner diagnosed the Veteran with a bipartite patella.  Yet records from April 2010 signed by Dr. J.R.W. also diagnosed the Veteran with a nonunion of an old fracture of the right patella.  The Board's remand directives specifically asked the VA examiner to address the evidence the Veteran was diagnosed with nonunion of an old fracture.  The October 2014 VA examiner noted the history of the VA examiner's July 2010 diagnosis of bipartite patella, yet did not address the diagnosis of nonunion of an old fracture of the right patella.  Instead, the VA examiner reported that he could not find any evidence of a chronic condition of right knee during service or in the civilian record immediately after leaving service.  As the VA examiner did not comply with the directives of the May 2014 remand and address the conflicting evidence of record, another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development has been completed, schedule the Veteran for a VA examination, conducted by a VA examiner with appropriate expertise to determine the nature and etiology of the any right knee disorders that may be present.  The Veteran's claims folder should be reviewed and the VA examination report should note such review, including the Veteran's service treatment records, post-service medical records, and assertions.  The examiner should provide complete rationale for all conclusions reached.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion. 

a) The examiner must opine as to whether it is at least as likely as not that each diagnosed disorder of the right knee that is not bipartite patella is causally or etiologically related to the Veteran's military service.  In his or her opinion, the examiner should specifically note and address the April 2010 diagnosis of nonunion of an old fracture and Dr. J.R.W.'s April 2010 opinion.  The examiner must consider and address the Veteran's lay statements. 

b) For the Veteran's diagnosis of bipartite patella, the examiner is requested to provide the following opinions: 

1) is bipartite patella a congenital disease or defect? 

2) if a defect, was it subject to a superimposed disease or injury, to include the in-service event as documented in the STRs and diagnosed in April 2010 as nonunion of an old fracture?

3) if a congenital disease, did it progress during service at a greater rate than normally expected according to accepted?

3.  After the above development has been completed, adjudicate the claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


